Title: To Thomas Jefferson from John Mason, 13 May 1805
From: Mason, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     George Town 13 May 1805
                  
                  Enclosed I take the Liberty to hand you for your consideration my Friend Hodgson’s Invoice of the two Glasses which I mentioned to you some time agoe; you will be pleased remark, that in estimating these plates, by the square inch, the Frames are included, which are said to be remarkably elegant large, and richly ornamented—
                  I do my self the Pleasure also to send you herein a Sketch of the country and roads from this Place to Occoquan; which I have made out roughly from recollection, but which you will find accurate enough, I flatter myself, to serve as a guide in your proposed excursion—From Ward’s Tavern, opposite to Colchester, to Piscataway, there is no Tavern, I have noted Mr. Graham’s in Dougues Neck—and my Brother’s (William Mason) on the Plat, both are near your Rout and will be extremely happy to see you
                  With great Respect I have the honor to be Sir Your very obt Sert
                  
                     
                        J. Mason 
                     
                  
               